EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Schott on 03/17/2021.

The application has been amended as follows: 

In the 5th to last line of claim 1, “over the water” has been deleted and replaced with –over the water that is not the drinking water—
In claim 4, “the water” has been deleted and replaced with –the water that is not the drinking water—
In line 2 of claim 8, “water is dimensionally’’ has been deleted and replaced with –water and is dimensionally—
Claim 9 has been amended to read as shown below, wherein strikethrough indicates a deletion, and underline indicates an addition:
9. (Currently amended) A method for collecting rain water comprising: attaching a mobile rainwater collecting membrane (2) to an inflatable support wall (1), wherein said inflatable support wall (1) allows the device to float on water; inflating the 
In line 2 of claim 10, “at least one” has been deleted.
In line 1 of claim 10, “Device” has been deleted and replaced with –The method—
In line 1 of claims 2, 3, 4, 5, 6, 7 and 8, “Device” has been deleted and replaced with –The device—
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON M ANDERSON/Primary Examiner, Art Unit 3733